Citation Nr: 0606268	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of 
laceration of the scalp, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).

In October 2004, the Board remanded the issues of entitlement 
to service connection for hearing loss and tinnitus, and for 
a compensable evaluation for residuals of laceration of the 
scalp, for additional development.  Subsequently, an October 
2005 rating action increased the evaluation of the service 
connected scalp laceration to 10 percent disabling, and again 
denied the service connection claims.


FINDINGS OF FACT

1.  The record does not demonstrate hearing loss of either 
ear by VA standards.

2.  The preponderance of the medical evidence is against a 
finding that the veteran's tinnitus, which is noted to have 
been present only since approximately 1999, is etiologically 
related to his period of active duty more than six decades 
ago.

3.  The veteran's residuals of scalp laceration consist of a 
4.5 cm linear scar on the left parietal/occipital area of the 
skull, with an adjacent U-shaped scar approximately the size 
of half of a quarter; the linear scar is slightly raised 
above the scalp contour; there is no ulceration or functional 
limitation, although the scars are tender to palpation; the 
veteran's scalp scars are not manifested by severe 
disfigurement, and do not produce a marked and unsightly 
deformity of eyelids, lips or auricles; the veteran's scalp 
scars are not manifested by visible or palpable tissue loss 
or by gross distortion or asymmetry of any features or paired 
set of features, or more than one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

3.  The criteria for a rating of 10 percent, and not in 
excess thereof, for residuals of scalp laceration, based on 
disfigurement, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §4.118, Diagnostic Code 7800 (2001) 
and (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's residuals of scalp laceration, based on 
tenderness under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2001 and 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error  (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In August 2003 and January 2005, the RO sent the appellant 
letters which informed him of what evidence was necessary in 
order for VA to grant his claims.  The January 2005 letter 
informed him that the RO would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

The appellant was also notified in the December 2001 rating 
decision, the June 2002 statement of the case (SOC) and the 
October 2005 supplemental statement of the case (SSOC) of the 
evidence necessary to substantiate his claims, and of the 
applicable laws and regulations.  

The Board concludes that the notifications received by the 
appellant adequately complied with the regulatory and 
statutory requirements, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, while notice was not 
provided prior to the December 2001 rating decision on 
appeal, complying notice was subsequently provided, and the 
case was readjudicated and the recent SSOC was issued after 
complying notice was provided.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  The 
claimant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal as to the issues on appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in again remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober,  219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA and private medical 
treatment records since service.  He has not identified any 
additional records that may still be outstanding.  The 
appellant presented testimony regarding his claims at a May 
2004 hearing before the undersigned.  Pursuant to the Board's 
remand, the appellant underwent a VA dermatology examination 
at the Northampton VAMC in June 2005.  He was scheduled for 
VA audiometric examination in June 2005 in conjunction with 
his claims for service connection for hearing loss and 
tinnitus.  The veteran has refused to report for examination 
in Boston, and requested either examination in Northampton or 
by a fee basis physician.  VA has informed him that the 
Northampton VAMC does not conduct audiology examinations.  
The duty to assist is not always a one-way street and if he 
wishes help, the appellant cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed all evidence in the veteran's claims 
folder and will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38  
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Hearing Loss and Tinnitus

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Sensorineural hearing loss may be presumed to have been 
incurred during service if it is manifest to a degree of 10 
percent or more within the first year following service.  38 
U.S.C.A. § 1101, 1112 (West 2002).  

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2005).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has hearing loss and tinnitus 
that are attributable to his duty as a heavy machine-gunner 
and ammo bearer during World War II.  

The service medical records show normal hearing on testing at 
enlistment and separation from service, as well as on 
physical examination conducted for flying in June 1943.

On VA examination in October 2001, the veteran noted ringing 
in his ears "for years," and stated that he was a combat 
engineer and antiaircraft machine gunner in Africa and Italy 
during World War II.

A VA audiology clinic examination in January 2002 noted that 
the veteran did not think he had hearing difficulties, but 
rather his wife thought he did.  He reported constant ringing 
tinnitus in both ears "since about 2-3 years."  The veteran 
reported a history of noise exposure as a machine gunner in 
the military.  He stated that he was not interested in 
hearing aids at this time.  The examiner described normal 
hearing through 2000 Hertz, sloping to a severe sensorineural 
high-frequency hearing loss bilaterally.  "This type of 
hearing loss is often seen following noise trauma."  The 
veteran's speech discrimination ability was excellent 
bilaterally.  the examiner noted that "it appears the 
hearing loss is cochlear in nature, and given the reported 
history is likely caused by the noise exposure experienced as 
a machine gunner."  

A VA examination in December 2003 diagnosed "bilateral 
hearing loss with tinnitus as likely as not [service-
connected]."  However, no audiological testing results were 
included.

In an effort to determine whether the veteran has current 
hearing loss by VA standards under 38 C.F.R. § 3.385, the 
Board remanded the case in October 2004 for the veteran to be 
scheduled for a VA audiologic examination.  As noted above, 
the veteran refused to report to an examination in Boston and 
requested either examination in Northampton or by a fee basis 
physician.  VA has informed him that the Northampton VAMC 
does not conduct audiology examinations.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  Accordingly, the Board must evaluate the claim 
based on the evidence in the record.  Here, while noise 
exposure may be conceded in light of his combat service and 
there is medical evidence of a current hearing loss which has 
been medically attributed to an inservice cause, that is not 
enough to establish disability for VA purposes under 38 
C.F.R. § 3.385, which requires specific evidence of measured 
levels of loss of hearing acuity.  Thus, in the absence of 
audiology results, there is no competent evidence that the 
veteran has a current hearing loss for VA compensation 
purposes and service connection cannot be awarded.

Tinnitus is first noted in the record in 2001 when the 
veteran indicated it had been present "for years."  In 
January 2002, he reported constant ringing tinnitus in both 
ears "since about 2-3 years."  While a VA examiner in 
December 2003 diagnosed "bilateral hearing loss with tinnitus 
as likely as not [service-connected]," the Board notes that 
this opinion was provided by a physician's assistant rather 
than a physician, and, moreover, his statement is a legal 
conclusion rather than a medical opinion.  Again, the veteran 
failed to report for a VA examination that may have lended 
support to his claim.  Thus, there is no medical evidence of 
a link between the veteran's current tinnitus and his 
military service for than six decades ago.  Even while noise 
exposure may be conceded in light of his combat service, in 
the absence of documented complaints of tinnitus for more 
than fifty years following the veteran's separation from 
service, the Board must conclude that service connection for 
tinnitus is not warranted.

Evaluation of Scalp Laceration

The veteran suffered a severe laceration of the scalp during 
service in November 1942.  He was treated with five sutures.  
He was originally granted service connection for residuals of 
laceration of the scalp by a hearing officer's decision dated 
in February 1990, and was assigned a noncompensable rating 
from November 1988.  The veteran filed a claim for an 
increased evaluation in February 2001, and by rating decision 
dated in October 2005, the evaluation was increased to 10 
percent, effective from February 2001, the date of the claim 
for increase.

An April 2001 VA examination showed no tenderness to the scar 
on the veteran's scalp.  VA examination in October 2001 
described male-pattern baldness and a well-healed scar on the 
left side of the occiput with step-off and subcutaneous 
nodule vs. granuloma.  A December 2003 VA examination noted 
an upside-down U-shaped healed laceration approximately six 
inches long and non-tender to palpation.

On VA examination in June 2005, the veteran reported very 
severe scalp pain occurring four or five times per day and 
lasting for a few minutes.  On examination, the head was 
shaved and there were two scars located on the left 
parietal/occipital area.  One scar was 4.5 centimeters in 
length and linear in nature.  There was an elevation along 
the scar line; it was slightly raised above the scalp 
contour.  Anterior to the scar was a soft and tender to the 
touch, slightly depressed, area, running the length of the 
scar.  The other scar was U-shaped, about the size of half of 
a quarter; this area felt soft and was also tender.  There 
was no erythema, swelling, or skin color change from the rest 
of the scalp.  The scars were shallow because they were on a 
fixed skull bone with limited muscle tissue.  They were 
stable and free of ulceration or breakdown.  The examiner 
noted that the veteran's scars are not visible unless his 
head is being looked down upon.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).

The veteran's current 10 percent rating was assigned based on 
tenderness of the veteran's scalp scars.  The June 2005 VA 
examination indicated that the veteran's scars were tender to 
the touch.  The 10 percent rating is warranted for a 
superficial painful, tender scar under both the old and the 
new rating criteria.  38 C.F.R. § 4.118, DC 7804 (2002, 
2004).  This is the maximum assignable under that rating 
code.

The Court has held that "all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings combined pursuant to 38 
C.F.R. § 4.25, except as otherwise provided in the rating 
schedule".  Colayong v. West, 12 Vet. App. 524, 531 (1999); 
see also, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(veteran entitled to separate ratings where none of the 
symptomatology for any one condition duplicates or overlaps 
others).

The old rating criteria provided a 0 percent rating for 
slight disfiguring scars of the head, face or neck, a 10 
percent rating for moderate disfiguring scares of the head 
face, or neck, a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, and a 50 percent rating if 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2002).

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2005).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

The scars can be rated based on both disfigurement and 
tenderness.  Applying the above criteria, the Board finds 
that a separate rating of 10 percent is warranted under the 
new criteria based on one characteristic of disfigurement, 
which is elevation or depression of the surface contour of 
the scar.  This was demonstrated on the June 2005 
examination.  However, an evaluation in excess of 10 percent 
based on disfigurement is not warranted under either the old 
or the new criteria.  Under the old criteria a 30 percent 
rating requires severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  There is no evidence of severe scarring or any 
deformity of the eyelids, lips, or auricles.  The veteran 
suffers from some mild disfigurement and tenderness but 
nothing that rises to the level of severe scarring.  
Therefore a rating in excess of 10 percent is not warranted 
for the veteran's scalp scars under the old criteria.  38 
C.F.R. § 4.118, DC 7800 (2002).

Under the new criteria a rating is excess of 10 percent is 
also not warranted.  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  As noted above, the 
veteran has one characteristic of disfigurement, which is 
elevation or depression of the surface contour of the scar.  
None of the other characteristics of disfigurement are 
present.  (In this regard, the Board has discounted the 
description in the December 2003 examination report of a six-
inch scar.  First, the June 2005 examination report is more 
thorough and contains more precise descriptions and 
measurements indicating that the scars are far smaller than 
six inches.  Additionally, photographs of record received in 
2001 show scars of far less than six inches in length.)  
Therefore, a rating higher than 10 percent for disfigurement 
is not warranted under the new criteria.  38 C.F.R. § 4.118, 
DC 7800 (2005).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation of 10 percent, and no higher, for residuals of 
scalp laceration, based on disfigurement, is granted.  

An evaluation in excess of 10 percent for residuals of scalp 
laceration, based on tenderness, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


